Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claims 1 and 9:

    PNG
    media_image1.png
    110
    619
    media_image1.png
    Greyscale

	The examiner considers the applicants’ position regarding the reference Yan not teaching specific limitations of the claims. However, these remarks are now moot under new grounds of rejection as taught by Koehler in view of Gruev as posted in the updated Office Action below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koehler (WO 2015/106924) (please see attached marked translated copy for relevant paragraphs) in view of Gruev (US 2013/0293871).
Regarding claim 1, Koehler teaches a polarization division multiplexed (PDM) optical transmission system (Fig. 1 and 2) comprising: 
a. three or more optical signal transmitters configured to produce three or more linearly polarized optical signals (Fig. 1, three or more linearly polarized optical signals B1lin to B4lin), wherein each of the three or more linearly polarized optical signals comprises a different and constant signal polarization angle (Abstract: The linearly polarised electromagnetic waves each have a different predefinable polarisation angle phi. Each linearly polarised wave is derived from a different electromagnetic source wave; Description: Figure 1 is a schematic representation of a transmitter arrangement for generating with payloads modulated linearly polarized laser light beams with different polarization angles (marked in translated copy));
b. a transmission medium configured to transmit a polarization division multiplexed signal comprising the three or more linearly polarized optical signals received from the three or more optical signal transmitters (Description: The laser beam B1 -2-3-4 comprises 4 different modulated "carrier waves" of linearly polarized light, each carrier wave having a different polarization angle. If each modulated carrier wave is considered an "information channel", the laser beam comprises B1-2-3-4 (With respect to the existing four lasers L1, L2, L3 and L4) a total of 4 useful signal information channels;  All modulated linearly polarized laser beams are simultaneously on a common transmission path given. The transmission path may for example consist of optical fibers (marked in translated copy)); and
c. a signal receiver (Fig. 2) configured to receive and decode the polarization division multiplexed signal from the transmission medium (Abstract: arrangement for transmitting useful signal information (for example data) using different linearly polarised electromagnetic waves as information carrier…The modulated linearly polarised electromagnetic waves are separated at the receiving end according to polarisation angle and are demodulated; Description: Fig. 2 is a schematic representation of a receiver arrangement for the recovery of useful signals from the transmitted modulated linearly polarized laser light beams (marked in translated copy)), the signal receiver comprising detecting three or more channels, each channel corresponding to one linearly polarized optical signal and each channel comprising a polarization filter, and a photodetector configured to convert a light intensity of the portion of the PDM signal transmitted through each channel (Description: The receiver arrangement comprises polarization filters Ρ1', Ρ2', Ρ3', P4', which can be acted upon by the modulated linearly polarized laser light beams with the predetermined polarization angles. Each polarization filter is transparent only to a modulated linearly polarized laser light beam having a certain predetermined polarization angle. Each polarization filter is connected to a subsequent demodulator D1', D2', D3', D4'. Each demodulator serves the recovery of the useful signal S1, S2, S3, S4 from the corresponding linearly polarized laser light beam modulated with this useful signal. This useful signal S1, S2, S3, S4 can each be fed to a reproduction device R1’, R2’, R3’, R4’ (marked in translated copy)).
	Although Koehler teaches a signal receiver to receive and decode the polarization division multiplexed signal, Koehler doesn’t teach that the signal receiver comprises a division of focal plane (DoFP) array comprising the three or more channels, each channel corresponding to one linearly polarized optical signal, each 2 of 13018955/US-NPchannel comprising: a polarization filter configured to transmit the signal polarization angle of the one linearly polarized optical signal.
Gruev teaches a division of focal plane (DoFP) array (Fig. 1, DoFP array 100) comprising the three or more channels (Fig. 1, multiple channels 130), each channel corresponding to one linearly polarized optical signal (paragraph [0024], Each pixel 130 includes one polarization filter 124), each 2 of 13018955/US-NPchannel comprising: a polarization filter (Fig. 1, polarization filter 124) configured to transmit the signal polarization angle of the one linearly polarized optical signal (paragraph [0022], Polarization assembly 110 includes a plurality of polarization filters 124…Polarization assembly 110 is coupled to detection assembly 120 such that incoming light is filtered through at least one polarization filter 124), and also teaches a photodetector (Fig. 1, detector within 120) configured to convert a light intensity of the portion through the polarization filter into an electrical signal (paragraph [0022], Sensor 100 includes a…detection assembly 120..and detection assembly 120 includes a plurality of photodetector assemblies 128…; paragraph [0024], Each photodetector assembly 128 is capable of detecting light and converting the detected light into electrical signals).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the signal receiver taught by Koehler and incorporate the DoFP array as taught by Gruev since the DoFP array is capable of sensing spectral and polarization information with high temporal and spatial resolution and is compact and robust in nature as compared to a polarimeter that samples received signal with a minimum of three polarization filters that are offset either by 45 or 60 degrees (Gruev: paragraph [0005], lines 7-10 and paragraph [0008]).
Regarding claim 2, Koehler in view of Gruev teaches the system of claim 1, wherein Koehler teaches the transmission medium is an optical fiber (Koehler: Description: All modulated linearly polarized laser beams are simultaneously on a common transmission path given. The transmission path may for example consist of optical fibers (marked in translated copy)).  
Regarding claim 9, Koehler teaches a method of polarization division multiplexing (using Fig. 1 and 2) comprising: a. producing three or more linearly polarized optical signals using three or more optical signal transmitters (Fig. 1, three or more linearly polarized optical signals B1lin to B4lin) wherein each of the three or more linearly polarized optical signals comprises a constant and different signal polarization angle (Abstract: The linearly polarised electromagnetic waves each have a different predefinable polarisation angle phi. Each linearly polarised wave is derived from a different electromagnetic source wave; Description: Figure 1 is a schematic representation of a transmitter arrangement for generating with payloads modulated linearly polarized laser light beams with different polarization angles (marked in translated copy)); b. transmitting a polarization division multiplexed (PDM) signal comprising the three or more linearly polarized optical signals received from the three or more optical signal transmitters through a transmission medium (Description: The laser beam B1 -2-3-4 comprises 4 different modulated "carrier waves" of linearly polarized light, each carrier wave having a different polarization angle. If each modulated carrier wave is considered an "information channel", the laser beam comprises B1-2-3-4 (With respect to the existing four lasers L1, L2, L3 and L4) a total of 4 useful signal information channels;  All modulated linearly polarized laser beams are simultaneously on a common transmission path given. The transmission path may for example consist of optical fibers (marked in translated copy)); c. receiving the PDM signal from the transmission medium using a signal receiver (Fig. 2; Abstract: arrangement for transmitting useful signal information (for example data) using different linearly polarised electromagnetic waves as information carrier…The modulated linearly polarised electromagnetic waves are separated at the receiving end according to polarisation angle and are demodulated; Description: Fig. 2 is a schematic representation of a receiver arrangement for the recovery of useful signals from the transmitted modulated linearly polarized laser light beams (marked in translated copy)), the signal receiver comprising three or more channels, each channel corresponding to one linearly polarized optical signal and each channel comprising a polarization filter and photodetector and converting a light intensity of the portion of the PDM signal transmitted through each channel using the photodetector of each channel (Description: The receiver arrangement comprises polarization filters Ρ1', Ρ2', Ρ3', P4', which can be acted upon by the modulated linearly polarized laser light beams with the predetermined polarization angles. Each polarization filter is transparent only to a modulated linearly polarized laser light beam having a certain predetermined polarization angle. Each polarization filter is connected to a subsequent demodulator D1', D2', D3', D4'. Each demodulator serves the recovery of the useful signal S1, S2, S3, S4 from the corresponding linearly polarized laser light beam modulated with this useful signal. This useful signal S1, S2, S3, S4 can each be fed to a reproduction device R1’, R2’, R3’, R4’ (marked in translated copy)).  
	Koehler doesn’t teach that the signal receiver comprises a division of focal plane (DoFP) array comprising three or more channels, each channel corresponding to one linearly polarized optical signal, each2 of 13018955/US-NP channel comprising: a polarization filter configured to transmit the signal polarization angle of the one linearly polarized optical signal.
Gruev teaches a division of focal plane (DoFP) array (Fig. 1, DoFP array 100) comprising three or more channels (Fig. 1, multiple channels 130), each channel corresponding to one linearly polarized optical signal (paragraph [0024], Each pixel 130 includes one polarization filter 124), each2 of 13018955/US-NP channel comprising: a polarization filter (Fig. 1, polarization filter 124) configured to transmit the signal polarization angle of the one linearly polarized optical signal (paragraph [0022], Polarization assembly 110 includes a plurality of polarization filters 124…Polarization assembly 110 is coupled to detection assembly 120 such that incoming light is filtered through at least one polarization filter 124), and also teaches a photodetector (Fig. 1, detector within 120) configured to convert a light intensity of the portion transmitted through the polarization filter into an electrical signal (paragraph [0022], Sensor 100 includes a…detection assembly 120..and detection assembly 120 includes a plurality of photodetector assemblies 128…; paragraph [0024], Each photodetector assembly 128 is capable of detecting light and converting the detected light into electrical signals).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the signal receiver taught by Koehler and incorporate the DoFP array as taught by Gruev since the DoFP array is capable of sensing spectral and polarization information with high temporal and spatial resolution and is compact and robust in nature as compared to a polarimeter that samples received signal with a minimum of three polarization filters that are offset either by 45 or 60 degrees (Gruev: paragraph [0005], lines 7-10 and paragraph [0008]).
Regarding claim 10, Koehler in view of Gruev teaches the method of claim 9, wherein transmission medium is selected from a group consisting of free space, free space with a pair of mirrors, and an optical fiber (Koehler: Description: All modulated linearly polarized laser beams are simultaneously on a common transmission path given. The transmission path may for example consist of optical fibers (marked in translated copy)).  
Regarding claim 12, Koehler in view of Gruev teaches the method of claim 9, wherein Koehler teaches the three or more linearly polarized optical signals comprise four linearly polarized optical signals comprising signal polarization angles of 00, 45°, 90° and 135° respectively (Koehler: Fig. 1 shows the angles 0, 45, 90 and 135 for optical signals B1lin to B4lin). 
Claims 3-8, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koehler (WO 2015/106924) (please see attached marked translated copy for relevant paragraphs) in view of Gruev (US 2013/0293871) in further view of Cai (US 2009/0269081).
Regarding claim 3, Koehler in view of Gruev teaches the system of claim 1, wherein there are channels of the DoFP array.
Koehler in view of Gruev doesn’t teach that each channel further comprises data channel circuitry comprising a comparator to produce a digital signal comprising a digital signal of 0 or LOW if the electrical signal is below a signal threshold voltage and a digital signal of 1 or HIGH if the electrical signal is above the signal threshold voltage, wherein the digital signals from all channels are combined into a digital data stream.  
Cai teaches further comprising data channel circuitry (paragraph [0005], decision circuit) comprising a comparator to produce a digital signal comprising a digital signal of 0 or LOW if the electrical signal is below a signal threshold voltage and a digital signal of 1 or HIGH if the electrical signal is above the signal threshold voltage (paragraph [0005], The decision circuit may…include a comparator for comparing the received data signal with a predetermined voltage level (the decision threshold). If the voltage level of the received data signal is above the decision threshold…the comparator may output a logic one. If the voltage level of the received data signal is below the decision threshold, the comparator may output a logic zero; Fig. 2 shows decision circuits 210 that performs the comparisons), wherein the digital signals from all channels are combined into a digital data stream (Fig. 2 shows combined data stream 222).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Koehler in view of Gruev and incorporate the data channel circuitry as taught by Cai in order to quantize the input data signal and generate a decoded data at the receiving end (Cai: paragraph [0025]).
Regarding claim 4, Koehler in view of Gruev in further view of Cai teaches the system of claim 3, wherein Koehler teaches the three or more linearly polarized optical signals comprise four linearly polarized optical signals comprising signal polarization angles of 00, 45°, 90° and 135° respectively (Koehler: Fig. 1 shows the angles 0, 45, 90 and 135 for optical signals B1lin to B4lin). 
Regarding claim 5, Koehler in view of Gruev in further view of Cai teaches the system of claim 3, wherein Gruev teaches the signal receiver is a CMOS integrated IC and each photodetector is a high speed silicon photodiode (paragraph [0034], lines 5-7, Detection assembly 120 may be a CMOS semiconductor….; Fig. 1, shows high speed Silicon photodetectors within 128).
Regarding claim 6, Koehler in view of Gruev in further view of Cai teaches the system of claim 5, wherein Gruev teaches the DofP array and Cai teaches: 
a. the signal threshold of each comparator is constant and matched with the signal thresholds of the remaining comparators of the array (Cai teaches that the signal thresholds are constant and matched with the thresholds of the other comparators i.e. all comparators have the same comparison criteria (paragraph [0005], If the voltage level of the received data signal is above the decision threshold…the comparator may output a logic one. If the voltage level of the received data signal is below the decision threshold, the comparator may output a logic zero)). 
Regarding claim 7, Koehler in view of Gruev in further view of Cai teaches the system of claim 5, wherein Gruev teaches each polarization filter of the DoFP array comprises an aluminum nanowire filter attached to a surface of the CMOS integrated chip (IC) (paragraph [0033], polarization filters 124 use aluminum nanowires).
Regarding claim 8, Koehler in view of Gruev in further view of Cai teaches the system of claim 7, wherein Gruev teaches each polarization filter from the DoFP array has an independent polarization angle matching a signal polarization angle (paragraph [0032], polarization filters 124 having…0 degrees, 90 degrees) of corresponding channel of the DofP array (paragraph [0022], Polarization assembly 110 includes a plurality of polarization filters 124…Polarization assembly 110 is coupled to detection assembly 120 such that incoming light is filtered through at least one polarization filter 124).  
Regarding claim 11, Koehler in view of Gruev teaches the method of claim 9, further comprising channels with a photodetector in the DoFP array. 
Koehler in view of Gruev doesn’t teach a. producing a digital signal using a comparator based on each electrical signal from the photodetector, the digital signal comprising 0 if the electrical signal is below a signal threshold voltage and 1 if the electrical signal is above the signal threshold voltage; and b. combining the digital signals from all channels into a digital data stream.  
Cai teaches a. producing (paragraph [0005], using decision circuit) a digital signal using a comparator based on each electrical signal from the photodetector, the digital signal comprising 0 if the electrical signal is below a signal threshold voltage and 1 if the electrical signal is above the signal threshold voltage (paragraph [0005], The decision circuit may…include a comparator for comparing the received data signal with a predetermined voltage level (the decision threshold). If the voltage level of the received data signal is above the decision threshold…the comparator may output a logic one. If the voltage level of the received data signal is below the decision threshold, the comparator may output a logic zero; Fig. 2 shows decision circuits 210 that performs the comparisons); and b. combining the digital signals from all channels into a digital data stream (Fig. 2 shows combined data stream 222).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Koehler in view of Gruev and incorporate the data channel circuitry as taught by Cai in order to quantize the input data signal and generate a decoded data at the receiving end (Cai: paragraph [0025]).
Regarding claim 13, Koehler in view of Gruev in further view of Cai teaches the method of claim 11, wherein Gruev teaches the DofP array and Cai teaches: a. the signal threshold of each comparator is constant and matched with the signal thresholds of the remaining comparators of the array (Cai teaches that the signal thresholds are constant and matched with the thresholds of the other comparators i.e. all comparators have the same comparison criteria (paragraph [0005], If the voltage level of the received data signal is above the decision threshold…the comparator may output a logic one. If the voltage level of the received data signal is below the decision threshold, the comparator may output a logic zero)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892). See further relevant references:
Herard, “Three Channel Transmission Through A Single Optical Fiber By Polarization Multiplexing” which teaches transmitting multiple channels with different polarizations within a PDM system.
Estaran, “Quad-Polarization Transmission for High-Capacity IM/DD Links” which also teaches transmitting multiple channels with different polarizations within a PDM system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637